: 13/19
State of Connecticut 88) Danbury 7

County of Fairfield

/2019 I deposited in
~ 8/8/2
At said panbury on

a U. Sc Pos

rt Lourenco
106 waren Hill Rd

Newtown, Ct.

2

ne
opy of +
ad attested c
ined a true an ae ne
j ter containe ae
visteas, S Ons and Complaint and on t

igi it, Summ |
Original Wri

Attest:

Ye

at 7 ods. : a |
a Steahen: Yo Fairfield County
State = eee

 

Adult Signature

Newoteccn’ Ch. 5 Yo
i ea =

OI Priority Maiy

‘gnatu

one ress®
€gistereg Mair
ture Restricteg Delivery Q istereg Mail Restricteg
7 ertified Mail@ Dej Very
Certifieg Mail Restricteg Deliy sturn Reg; t fe
. D Collect on Delivery a Merchangjee™ a
2. Article. Number (Cransfer trom S@rvice labe)) Qo Collect On Delivery Restricteg Delivery Og;
CE lag ons ail
?018 pag a
PS Form 3874

‘gnature Contitmationt
ignature itmation

Restricteg Delivery

   

i Restricteg Delivery

  
